Title: From John Adams to Oliver Wolcott, Jr., 30 August 1798
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
Quincy Aug 30th 1798

Please to write to Gen. Lincoln authorizing him to furnish me money out of the appropriation for my salary, while I remain here. I intended to have asked you for such a letter & brought it with me, but you was necessarily absent in Conntt. You may limit him to any sum you think proper; but I shall have occasion for all my salary while I remain here
I am &c

John Adams